NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABRAHAM URIBE,                                  No.    14-73559

                Petitioner,                     Agency No. A200-505-536

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Abraham Uribe, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s denial of his motion to terminate proceedings. We dismiss the petition for

review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Uribe’s unexhausted contentions regarding

the effect of California Penal Code § 1203.43 on his controlled substance

conviction. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court

lacks jurisdiction to consider legal claims not presented to the agency in the alien’s

proceedings).

      We also lack jurisdiction to review Uribe’s request for remand for purposes

of seeking a favorable exercise of prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    14-73559